Citation Nr: 0942362	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-31 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial evaluation in excess of 30 
percent for a service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
December 1986.  

This matter comes to the Board of Veterans' Appeals (Board) 
from May 2005, July 2005, and April 2009 rating decisions by 
which the RO denied entitlement to service connection for 
bilateral hearing loss and tinnitus but granted service 
connection for an anxiety disorder.  Regarding the service-
connected anxiety disorder, the Veteran is contesting the 
initial 30 percent disability evaluation assigned.  

In August 2009, the Veteran testified at a hearing before the 
undersigned, which took place in San Antonio.  

The Veteran waived initial RO consideration of new evidence 
submitted in conjunction with the hearing.  38 C.F.R. 
§ 20.1304 (c) (2009).  


FINDINGS OF FACT

1.  Bilateral hearing loss is not shown to be related to the 
Veteran's active duty service.

2.  Tinnitus is not shown to be related to the Veteran's 
active duty service.

3.  The Veteran's service-connected anxiety disorder is 
manifested by no more than mild to moderate symptomatology.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or as a result 
of the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was not incurred in or as a result of the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

3.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9413 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in 
veteran's favor).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

On entry into service and upon separation, the Veteran's 
hearing was within normal limits.  Namely, audiometric test 
results did not meet the criteria for hearing loss within the 
meaning of 38 C.F.R. § 3.385.  Indeed, at no time during 
service did the Veteran complain of hearing loss, and he 
consistently denied hearing loss on all Report of Medical 
History forms completed during service.  The service 
treatment records are silent as to complaints or findings of 
tinnitus and associated symptomatology.

In October 2007, the Veteran was afforded a VA audiologic 
examination.  Audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
55
65
LEFT
40
45
45
50
45

Speech discrimination under the Maryland CNC was 90 percent 
on the right and 84 percent of the left.  The foregoing 
findings reflect the presence of bilateral hearing loss 
within the meaning of 38 C.F.R. § 3.385.  On examination, the 
Veteran provided a history of noise exposure in service in 
his capacity as an aircraft mechanic.  Nonetheless, based on 
examination of the Veteran and a review of the record, the 
examiner opined that the Veteran's bilateral hearing loss was 
unrelated to noise exposure in service, as the Veteran's 
hearing was within normal limits both before service and upon 
separation from service.  Following service, the Veteran 
worked in noisy environments as an aircraft mechanic.  Thus, 
the examiner opined that the Veteran's bilateral hearing was 
most likely caused by post-service noise exposure.  As to 
tinnitus, the examiner acknowledged its presence but did not 
relate it to any incident in service or to the nature of the 
Veteran's service generally.  

During his August 2009 hearing, the Veteran testified 
regarding consistent and continuous noise exposure in service 
while servicing and maintaining aircraft.  He asserted that 
his post-service occupations either did not entail noise 
exposure or included adequate ear protection.  

The Veteran is not considered competent to provide an opinion 
as to the etiology of his bilateral hearing loss and tinnitus 
because he is not shown to possess relevant medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  As such, the Board 
cannot credit his assertions related to the origins of his 
bilateral hearing loss and tinnitus.  The only competent 
medical opinion available reflects no nexus between either 
the Veteran's current bilateral hearing loss or tinnitus and 
service.  Indeed, the first indication of bilateral hearing 
loss is found in a January 2005 private medical examination 
report, many years after service.  Similarly, a finding of 
tinnitus was not made until years after separation.  The 
Board may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein a 
veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As 
such, service connection for both bilateral hearing loss and 
tinnitus is denied.  38 C.F.R. §§ 3.303, 3.385.  

The Board is cognizant of the fact that the VA examiner 
linked the Veteran's bilateral hearing loss and tinnitus to 
post-service noise exposure and that the Veteran has denied 
significant post-service noise exposure.  The Board is of the 
opinion, however, that this discrepancy is immaterial in that 
the examiner's findings rest primarily upon the fact that 
hearing was normal upon separation from service and the upon 
the implication that tinnitus too was also not present on 
separation.  

This is a case where the preponderance of the evidence weighs 
against the Veteran's claims.  Pursuant to a comprehensive 
audiologic examination in October 2007, a VA examiner opined 
that the Veteran's bilateral hearing loss and tinnitus were 
unrelated to service.  There is no competent evidence to the 
contrary.  As the preponderance of the evidence is against 
the veteran's claims, the benefit of the doubt rule is not 
for application.  38 U.S.C. § 5107; Alemany, supra.  


Increased Rating Claim 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected anxiety disorder has been 
rated by the RO under the provisions of Diagnostic Code 9413.  
38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 
4.130 relating to rating psychiatric disabilities read in 
pertinent part as follows:

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9413.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes).

A VA progress note dated in April 2006 reflects complaints of 
irregular sleep, a lack of energy, depressed mood, anhedonia, 
and difficulty concentrating.  The Veteran indicated that he 
stopped taking his psychotropic medication, prescribed by a 
private physician, a few months earlier because he could not 
afford to refill the prescription.  The Veteran enumerated 
some of the psychotropic medication he had taken in the past.  
He was employed and had been for decades.  Objectively, the 
examiner observed that the Veteran was well groomed and fully 
oriented.  His speech was slow, thought processed were clear 
and goal oriented, and memory as well as insight and judgment 
were intact.  The Veteran's affect was flat, and his mood was 
solemn.  The examiner diagnosed rule out posttraumatic stress 
disorder (PTSD), rule out depression, and rule out anxiety 
disorder and assigned a GAF score of 55.

An August 2006 VA notation indicates complaints of depression 
and anxiety and reports of disturbed sleep, nightmares, poor 
concentration, a "short fuse," and intrusive thoughts.  The 
Veteran denied both suicidal and homicidal ideation.  He also 
denied hallucinations and panic attacks but reported a fear 
of flying.  He stated that he was employed.  The examiner 
observed that the Veteran was well groomed, oriented, and 
euthymic, and that the Veteran's affect was consistent with 
his mood.  Thought processes were normal and insight and 
judgment were assessed as fair.  The examiner diagnosed rule 
out PTSD and chronic specific phobia and assigned a GAF of 
69.

In October 2006, a VA examiner assessed a GAF score of 70 
after diagnosing anxiety disorder not otherwise specified.  
On examination, the Veteran was fully oriented and alert and 
exhibited normal thought processes and speech.  The Veteran's 
affect was spontaneous and appropriate.  The Veteran denied 
suicidal ideation, homicidal ideation, and psychotic 
symptoms.  The examiner noted that compensation issues 
presented an obstacle to change.  Similar findings were made 
in November 2006.

On VA psychiatric examination in March 2009, the Veteran 
reported that he had stopped group therapy in 2006 and 
terminated individual psychotherapy in June 2008 for 
"unclear reasons."  The Veteran stated that he was using 
psychotropic medication.  The examiner noted that the 
Veteran's responses were inconsistent with evidence already 
of record and that there were contradictions in statements 
during the examination itself.  The Veteran reported limited 
social interaction, asserted that he was unemployed, but 
indicated that he had no attention or concentration problems.  
The examiner observed that the Veteran was neatly dressed, 
with clear speech, an appropriate affect, and normal memory.  
He was entirely capable of self care.  His mood was anxious, 
and psychomotor activity was tense.  His attitude toward the 
examiner was "cooperative, hostile, manipulative, 
suspicious, irritable, and guarded."  His thought processes 
were illogical and evasive.  He had no delusions, but he had 
paranoid ideation.  There were visual hallucinations, but the 
Veteran's behavior was appropriate, he had good impulse 
control, and he had no suicidal ideation or suicidal 
ideation.  The examiner diagnosed anxiety disorder not 
otherwise specified and assigned a GAF score of 55.  The 
examiner noted symptoms of disturbed sleep, possible "panic 
attacks" as reported by the Veteran but suggested that the 
reports of such panic attacks were not entirely credible, 
occasional nightmares, restlessness, and anxiety.  The 
examiner indicated that the Veteran's reported hallucinations 
were merely vague perceptions and did not meet the full 
criteria for actual hallucinations.

At his hearing in August 2009, the Veteran spoke of suicidal 
ideation, isolation, hallucinations, and crying spells.  VA 
mental health treatment records dated the day of the August 
2009 hearing reveal that the Veteran expressly denied 
suicidal ideation, and suicidal ideation was not found by VA 
examiners.

The Veteran's anxiety disorder symptomatology does not rise 
to the level of that required for a 50 percent evaluation at 
any time during the appellate period because the Veteran's 
anxiety disorder is lacking in the majority of symptoms 
required for the assignment of that level of disability.  For 
example, the Veteran's affect has been described as flat only 
once, and affect has always been appropriate.  His speech and 
thought processes have consistently been described as normal, 
his reports of panic attacks have been implicitly considered 
suspect, his ability to understand complex commands has not 
been characterized as lacking, his memory has been intact, 
according to examiners, throughout the relevant period, and 
he has been described as possessing adequate insight, 
judgment, and impulse control.  Furthermore, the Veteran's 
GAF scores have hovered between 55 and 70 during the 
appellate period revealing mild to moderate symptoms.  The 
Veteran stopped seeking any form of psychotherapy leading the 
Board to conclude that his psychiatric symptoms tend toward 
the more mild in nature.  Serious symptoms, indeed, would 
likely propel one to seek treatment.  Thus, although the 
Veteran has some disturbance of mood and limited social 
interaction, the disability picture as a whole does not rise 
to the level required for a 50 percent evaluation at any time 
during the appellate period.  38 C.F.R. § 4.130, Diagnostic 
Code 9413; Fenderson, supra. 

The Board recognizes the Veteran's reports of hallucinations 
in March 2009 and assertions of suicidal ideation at his 
August 2009 hearing.  These do not serve to bolster his 
claim.  The Board notes that the March 2009 VA examiner 
indicated that the Veteran's reported hallucinations were 
vague and did not meet the full criteria for qualifying as 
hallucinations.  Furthermore, the Veteran denied suicidal 
ideation and none was found by VA examiners on the same day 
upon which his hearing was conducted.  The Board, therefore, 
does not credit the assertions of suicidal ideation made at 
the hearing, as VA examiners are qualified to diagnose 
suicidal ideation if it is indeed present.  The Board reminds 
the Veteran that VA decision makers have discretion to accept 
or reject pieces of evidence provided that sufficient reasons 
and bases are set forth explaining such actions.  Hayes v. 
Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disabilities are more severe than is 
reflected by the currently assigned ratings.  See Brannon v. 
West, 12 Vet. App. 32 (1998) (while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
anxiety disorder, and the Board has been similarly 
unsuccessful.

The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected anxiety 
disorder.  There is no unusual clinical picture presented, 
nor is there any other factor that takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the Veteran's anxiety disorder presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

The Veteran is free to file a new application for an 
increased rating if his anxiety disorder increases in 
severity.  However, as determined above, currently the 
evidence of record on appeal preponderates against his claim.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in February 2005, March 2006, and October 2008 
that fully addressed all three notice elements and was sent 
prior to the initial AOJ decision in this matter.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  Notice consistent 
with the Court's holding in Dingess was provided in March 
2006.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the service treatment 
records, private medical records, and VA clinical records.  
The Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The Veteran was afforded VA medical 
examinations in October 2007 and March 2009.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claims that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An evaluation in excess of 30 percent for a service-connected 
anxiety disorder is denied.



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


